       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF KANSAS

JEREMY HOOD                            *
                                       *
      Plaintiff,                       *                    CIVIL ACTION NO.
                                       *                    SECTION " "
VERSUS                                 *
                                       *                    JUDGE:
UNION PACIFIC RAILROAD COMPANY *                            MAGISTRATE:
                                       *
      Defendant.                       *
****************************************

                               COMPLAINT FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, comes Plaintiff Jeremy Hood, a

person of the full age of majority and a resident of the County Pettis, State of Missouri, and for

his Complaint for Damages, respectfully represents:

                                                I.

       Made Defendant herein is: Union Pacific Railroad Company (hereinafter referred to as

"Union Pacific"), a corporation duly organized and existing under the laws of the State of

Delaware and authorized to do and doing business in the State of Kansas, coterminous with the

District of Kansas.

                                               II.

       This is an action arising under the provisions of the Federal Employers' Liability Act, 45

U.S.C. Sec. 51, et seq. (“the FELA”), to recover damages for personal injuries sustained by

Plaintiff while employed by Defendant Union Pacific and while engaged in interstate commerce.

                                               III.

       Jurisdiction over this matter by this Honorable Court is conferred by 28 U.S.C. 1331

and/or 28 U.S.C. 1337.


                                                1
       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 2 of 7




                                               IV.

       At all times material hereto, Plaintiff is and/or has been an employee of Defendant Union

Pacific and/or its predecessor corporations, and the injuries and damages sustained by Plaintiff,

as hereinafter set forth and for which Defendant is liable, were sustained by Plaintiff while

engaged in the course of his employment duties and in furtherance of interstate commerce and

directly or closely and substantially affecting such commerce.

                                                V.

       Defendant Union Pacific is, and was at all times mentioned herein, a common carrier by

railroad; owning, operating, and maintaining in interstate commerce, a railway system, involving

railroad tracks and facilities located throughout the State of Kansas and within the District of

Kansas.

                                               VI.

       On or about July 29, 2018, Plaintiff was in the usual and customary performance of his

duties as a Machine Operator, assigned to a surfacing gang as a ballast plow operator, working

on track near Liberal, Kansas.

                                               VII.

       The ballast plow is a large piece of equipment which has an integral turntable that can be

lowered in order to allow for the operator to manually reorient the plow. On said date, Plaintiff

arrived at the location where the crew was to begin work for the day, and found the ballast plow

facing the wrong direction. As Plaintiff attempted to manually turn the plow to face the proper

direction, suddenly and without warning, the ballast plow seized and failed to move as normal,

and the unexpected resistance threw Plaintiff violently to the ground.




                                                2
       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 3 of 7




                                              VIII.

       The violent impact caused injuries to Plaintiff’s upper right arm and shoulder, inter alia.

                                               IX.

       Plaintiff’s injuries were caused, in whole or in part, by the negligence of Defendant

Union Pacific, its agents, servants, or employees acting in the course and scope of their

employment. Plaintiff’s accident, injuries, and damages, as herein-described, resulted from

breaches of the duties owed by Defendant Union Pacific to Plaintiff under the FELA, in the

following non-exclusive particulars:

       a.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to use

              reasonable care to provide Plaintiff with a reasonably safe place in which to work;

       b.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to

              provide safe working conditions (properly maintained equipment) where Plaintiff,

              a Machine Operator, was performing his duties in the manner required by

              Defendant;

       c.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to

              provide Plaintiff with proper tools and assistance with which to perform safely his

              job as a Machine Operator;

       d.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to

              warn Plaintiff of unsafe workplace conditions of which it knew, or in the exercise

              of reasonable care, should have known;

       e.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to

              follow its own policies, procedures, safety rules, and operating rules;

       f.     Union Pacific, in violation of its non-delegable duty under the FELA, failed to



                                                3
Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 4 of 7




     exercise reasonably safe methods for its employees to perform their assigned

     work when it knew or should have known of unsafe working conditions, and that

     such conditions were reasonably likely to cause substantial harm to its employees;

g.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     provide reasonably adequate assistance and manpower for its employees to

     perform their assigned work when it knew or should have known of such unsafe

     working conditions;

h.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     properly inspect, maintain, and service its ballast plow, particularly the turntable

     which was defective as the turntable did not function as designed;

i.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     allow or instruct Plaintiff to move the ballast plow to a more suitable and safer

     location, i.e., a road crossing, in which to safely turn the machine;

j.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to use

     reasonable care by requiring Plaintiff to work in unsafe working conditions;

k.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     employ and require safe working practices;

l.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     provide Plaintiff with a safer alternative method to perform his job duties; and

m.   Union Pacific, in violation of its non-delegable duty under the FELA, failed to

     exercise due care and caution commensurate with the surrounding circumstances.

                                       X.




                                       4
       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 5 of 7




       The aforelisted acts of negligence were committed by employees, agents, and/or

representatives of Defendant Union Pacific, while acting in the course and scope of their

employment, thereby rendering Defendant Union Pacific vicariously liable under the theory of

respondeat superior.

                                                XI.

       Plaintiff Jeremy Hood avers that he is free from fault, and he did not contribute in any

manner whatsoever to the occurrence of this accident.

                                               XII.

       As a result of the negligence of Defendant Union Pacific, Plaintiff suffered severe and

debilitating injuries and related physical limitations and restrictions to his upper right arm and

shoulder, inter alia, for which he has undergone substantial medical evaluation and treatment,

including surgery.

                                               XIII.

       As a result of the accident and related injuries of July 29, 2018, Plaintiff has experienced

and endured pain and may, for an indefinite period of time into the future, experience and endure

pain, suffering, inconvenience, irritation, annoyance, limits, restrictions, and impairments of his

body; has endured and may, for an indefinite period of time into the future, endure mental pain

and anguish; has incurred and will incur medical expenses associated with the evaluation and

treatment of the injuries to his upper right arm and shoulder; has been placed at risk for further

injury; has suffered the loss and/or impairment of the ability to engage in his usual activities and

occupation; has suffered the loss of the ability to acquire gainful employment in other various

occupations for which he was previously qualified and physically able to perform; has suffered

the loss and/or impairment of his earnings and earning capacity; has suffered the loss and/or



                                                 5
       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 6 of 7




impairment of his general health, strength, and vitality; and has suffered the loss and/or

impairment of the ability to enjoy the various pleasures of life.

                                                XIV.

       Plaintiff demands all damages reasonable in the premises for the following:

       a.      Physical pain and suffering, past and future;

       b.      Mental anguish, past and future;

       c.      Permanent impairment and limitation;

       d.      Loss of enjoyment of life’s pleasures, past and future;

       e.      Past lost wages;

       f.      Future loss of earning capacity and fringe benefits;

       g.      Scarring;

       h.      Unpaid medical bills; and

       i.      Future medical expenses.

                      DEMAND FOR JURY TRIAL AND RIGHT TO AMEND

            Plaintiff demands a trial by jury on all causes of action.

            Plaintiff specifically reserves the right to amend this Complaint.



                              REQUEST FOR PLACE OF TRIAL

       Pursuant to District Court of Kansas Rule 40.2, Plaintiff requests Kansas City, Kansas as

the place of trial.

       WHEREFORE, Plaintiff Jeremy Hood prays that Defendant Union Pacific Railroad

Company be duly cited and served with a copy of this Complaint and be made to appear and

answer same, and after due proceedings had, there be judgment rendered herein in favor of



                                                  6
       Case 2:20-cv-02499-JWL-ADM Document 1 Filed 10/08/20 Page 7 of 7




Plaintiff Jeremy Hood and against Defendant Union Pacific Railroad Company, for all damages

reasonable in the premises, together with legal interest thereon from date of judgment, until paid,

and for all costs of these proceedings.

                                      Respectfully submitted,


                                      SHAFFER LOMBARDO SHURIN, PC

                                      /s/ Richard F. Lombardo
                                      Richard F. Lombardo #22326
                                      Michael F. Barzee    #27217
                                      2001 Wyandotte Street,
                                      Kansas City, MO 64108
                                      Telephone: 816-931-0500
                                      Facsimile: 816-931-5775
                                      rlombardo@sls-law.com
                                      mbarzee@sls-law.com

                                               And

                                      ROME, ARATA, BAXLEY & STELLY, L.L.C.

                                      BLAKE G. ARATA, JR., Esq.
                                      C. PERRIN ROME, III, Esq.
                                      JASON C. MACFETTERS, Esq.
                                      650 Poydras Street, Suite 2017
                                      New Orleans, Louisiana 70130
                                      Telephone: (504) 522-9980
                                      Facsimile: (504) 522-9971
                                      barata@romearata.com
                                      jmacfetters@romearata.com
                                      Attorneys for Plaintiff Jeremy Hood



PLEASE SERVE:
Union Pacific Railroad Corporation
through its agent for the service of process
The Corporation Company, Inc.
112 SW 7th Street, Suite 3C
Topeka, Kansas 66603




                                                 7
